DETAILED ACTION
This is in response to the amendment filed 18 July 2022.
As a result of the amendment, claims 1, 9 - 10 and 14 are amended. Therefore, claims 1 - 20 are currently pending in the application. Claims 1, 10 and 14 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
In view of the amendments to the claim, the Examiner withdraws the previous rejection of claim 9 under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11,13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (U.S. Patent 8,171,272; May 1, 2012; hereinafter “Chester”) in view of Chan et al. (U.S. Patent 9110679; Aug. 18, 2015; hereinafter “Chan”).
Regarding claim 1, Chester teaches a method for handling instructions in a pre-boot execution environment of an information handling system, the method comprising: [Fig 2; pre-OS management component 101 determining whether the critical drivers 111 are present (col 3, li 45-46)]
downloading to the pre-boot execution environment, the device drivers for recovery operation of the information handling system; [the pre-OS management component 101 … detects which drivers 111 are present/downloaded in the pre-OS 105 (col 3, li 47-50)]
subsequent to the downloading of the device drivers, obtaining first configuration information associated with each of the device drivers; [version 2.0 of WinPE includes a directory labeled "driverdatabase," which contains a separate ".inf" file describing each installed driver 111. Thus, under WinPE 2.0, the pre-OS management component 101 can read the .inf files located in the driverdatabase directory to automatically determine which drivers 111 are installed. (col 4, li 16-22)]
performing an inventory of a plurality of devices associated with the information handling system that includes obtaining a second configuration information associated with each of the devices in the inventory; [the pre-OS management component 101 identifies hardware devices 113 that are present on the client 107 on which the pre-OS 105 is to be booted (col 3, li 47-49)]
comparing the first configuration information and the second configuration information; [The pre-OS management component 101 matches identified hardware devices 113 against detected drivers (col 3, li 50-52)]
determining whether a particular device driver version is missing from the device drivers based on the comparing of the first configuration information and the second configuration information; and [in order to determine whether any drivers 111 for critical hardware devices 113 (i.e., critical drivers 111) are missing (col 3, li 52-54)]
in response to the determining that the particular device driver is missing, downloading the particular device driver prior to booting to a service operating system. [if any missing critical drivers 111 are identified, the pre-OS management component 101 either generates a report 301 listing the missing drivers 111, or attempts to obtain and install them. (col 5, li 21-24) the pre-OS management component 101 can download drivers 111 from, for example, a central driver store 305 before booting into the pre-OS 105. (col 5, li 40-42)]
While Chester teaches installing drivers, Chester does not teach allocating a portion of memory in response to a boot failure, storing device drivers in the portion of a pre-boot execution environment the memory, or determining if a driver version is older than the version required and downloading an updated version of the driver.
However, in the related art of managing pre-boot drivers [Abstract], Chan teaches in response to a boot failure, allocating by a processor, a portion of a memory in the pre- boot execution environment for storage of a plurality of device drivers for recovery operation of the information handling system; downloading and storing in the portion of the memory of the pre-boot execution environment, and  [Fig 11, steps 1101-1103; thus enabling recovery and return to a previous BIOS version when an upgrade to the is not successful.(col 17, li 29-31);  In step 1103, an image are loaded from the mass storage device such as, for example, device 109. (col 17, li 42-43); Fig 11 teaches a recovery from a boot failure, and loading the image. For an image to be loaded, a portion of memory is allocated to load that image into.]
determining whether a particular device driver version from the device drivers based on the comparing of the first configuration information and the second configuration information is an older device driver version than required for boot; and in response to the determining that the particular device driver the older device driver version, downloading an updated version of the particular device driver prior to booting to a service operating system. [Fig 17, steps 1705-1711; col 22, li 38 - 51 teach determining currently installed drivers and comparing them to determine and download correct versions of the drivers]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Chan to achieve a method that in the response to a boot failure, executes a recovery operation in which older drivers than required are replaced by an updated version of the driver for the benefit of obtaining the correct version of drivers (col 22, li 50-51).
Regarding claim 2, the combination of Chester/Chan teaches the method of claim 1, and Chester in the combination further teaches the first configuration information includes a first device identifier. [col 4, li 50-52; PCI class codes and/or vendor and devices codes are used to identify which driver corresponds to which device]
Regarding claim 3, the combination of Chester/Chan teaches the method of claim 1, and Chester in the combination further teaches the second configuration information includes a second device identifier. [col 4, li 50-52; PCI class codes and/or vendor and devices codes are used to identify which driver corresponds to which device]
Regarding claim 5, the combination of Chester/Chan teaches the method of claim 1, and Chester in the combination further teaches if there is no missing device driver, then booting the information handling system to the service operating system. [col 5, li 20-21]
Regarding claim 6, the combination of Chester/Chan teaches the method of claim 1, and Chester in the combination further teaches prior to downloading the particular device driver, generating a message that includes information regarding the particular device driver. [col 5, li 29-32 teaches gathering information of a missing driver in order to obtain it. li 40-42 teaches downloading the missing driver, which requires a message to request the driver via download]
Regarding claim 7, the combination of Chester/Chan teaches the method of claim 1. The combination does not specifically teach determining whether the particular device driver is available for download prior to the downloading the particular device driver.
However, Chester teaches “if any missing critical drivers 111 are identified, the pre-OS management component 101 either generates a report 301 listing the missing drivers 111, or attempts to obtain and install them.” (col 5, li 21-24) Attempting to obtain the missing drivers would indicate that the driver may or may not be available.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine if a driver is available for download prior to downloading the driver for the benefit of finding the correct critical driver to install. (col 5, li 21-24)
Regarding claim 8, the combination of Chester/Chan teaches the method of claim 7, and Chester in the combination further teaches in response to the determining that the particular device driver is not available for download, notifying a user of the information handling system that the particular device driver is missing. [col 5, li 25-27]
Regarding claim 9, the combination of Chester/Chan teaches the method of claim 1, and Chester in the combination further teaches comparing the first configuration information and the second configuration information includes synchronizing a first device driver version based on the first configuration information and a second device driver version based on the second configuration information. [the pre-OS management component 101 can download drivers 111 from, for example, a central driver store 305 before booting into the pre-OS 105. (col 5, li 40-42)]
Regarding claim 10, Chester teaches an information handling system, [Fig 2] comprising: a pre-boot execution environment; [item 101, Pre-OS Management Component] and a processor coupled to the pre-boot execution environment, [col 6, li 22-27] the processor configured to:
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 11, the combination of Chester/Chan teaches the system of claim 10, and Chester in the combination further teaches a dynamic memory disk to hold the device drivers. [col 6, li 22-27]
Regarding claim 13, the combination of Chester/Chan teaches the system of claim 10, and Chester in the combination further teaches the first configuration information includes a first vendor identifier and the second configuration information includes a second vendor identifier. [col 4, li 50-52; PCI class codes and/or vendor and devices codes are used to identify which driver corresponds to which device]
Regarding claim 14, Chester teaches a non-transitory computer readable medium storing instructions [Fig 2, item 101, Pre-OS Management Component, col 2, li 49-64] that when executed cause a processor to:
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 17, the combination of Chester/Chan teaches the non-transitory computer readable medium of claim 14, and Chester in the combination further teaches storing instructions, that when executed by the processor, cause the processor to send a delta report to a service distribution system, wherein the delta report is based on the comparison of the first configuration information and the second configuration information. [col 5, li 21-37]
Regarding claim 18, the combination of Chester/Chan teaches the non-transitory computer readable medium of claim 17, and Chester in the combination further teaches the delta report includes a system configuration manifest with real-time inventory data. [col 5, li 21-37 teaches generating a report based on current devices that do not have a corresponding current driver]
Regarding claim 19, the combination of Chester/Chan teaches the non-transitory computer readable medium of claim 14, and Chester in the combination further teaches storing instructions, that when executed by the processor, cause the processor to query an update service to determine whether the particular device driver is available. [col 5, li 38-53 teaches requesting and downloading missing drivers, including if a specific or generic driver is available]
Regarding claim 20, the combination of Chester/Chan teaches he non-transitory computer readable medium of claim 19, and Chester in the combination further teaches the query is based on the second configuration information. [col 5, li 29-32 teaches gathering information of a missing driver in order to obtain it.]
Claim 4, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chester in view of Chan and further in view of  Zimmer (U.S. PGPub 20030097581; May 22, 2003; hereinafter “Zimmer”).
Regarding claim 4, the combination of Chester/Chan teaches the method of claim 1. The combination does not teach authenticating each one of the device drivers prior to obtaining the first configuration information.
However, in the related art of a pre-operating system environment [¶ [0002]], Zimmer teaches to authenticate the pre-boot driver images prior to accessing the information from the drivers [Fig. 8, discover step 70 immediately to authentication step 72; ¶ [0045]].
Zimmer further teaches that this is performed to “ensure that files have not been altered from an original form. (¶ [0045])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching pre-boot driver authentication of Zimmer to the pre-boot driver software system of the combination of Chester/Chan in order to achieve a method in which each of the device drivers are authenticated prior to obtaining the first configuration information for the benefit of ensuring that driver files have not been altered from an original form.
Regarding claim 12, the combination of Chester/Chan teaches the system of claim 10. The combination does not teach the processor is further configured to authenticate a digital signature of each one of the device drivers.
However, in the related art of a pre-operating system environment [¶ [0002]], Zimmer teaches to authenticate a digital signature of each one of the device drivers. [Fig 8, step 72; ¶ [0045]]
Zimmer further teaches that this is performed to “ensure that files have not been altered from an original form. (¶ [0045])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching pre-boot driver authentication of Zimmer to the pre-boot driver software system of the combination of Chester/Chan in order to achieve a system in which each of the device drivers are authenticated prior to obtaining the first configuration information for the benefit of ensuring that driver files have not been altered from an original form.
Regarding claim 15, the combination of Chester/Chan teaches the computer readable medium of claim 14. The combination does not teach storing instructions, that when executed by the processor, cause the processor to authenticate each one of the device drivers.
However, in the related art of a pre-operating system environment [¶ [0002]], Zimmer teaches to authenticate a digital signature of each one of the device drivers. [Fig 8, step 72; ¶ [0045]]
Zimmer further teaches that this is performed to “ensure that files have not been altered from an original form. (¶ [0045])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching pre-boot driver authentication of Zimmer to the pre-boot driver software system of the combination of Chester/Chan in order to achieve a computer readable medium in which each of the device drivers are authenticated prior to obtaining the first configuration information for the benefit of ensuring that driver files have not been altered from an original form.
Regarding claim 16, the combination of Chester/Chan/Zimmer teaches the computer readable medium of claim 15, and Zimmer in the combination further teaches further storing instructions, that when executed by the processor, cause the processor to fail the recovery when one of the device drivers fails the authentication. [Fig 8, step 74; If the driver image cannot be verified using its digital signature, then it is passed to a failure state 74 that provides for exception handling and unsecure mode alerts (¶ [0045])]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186